Citation Nr: 0012120	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 26, 1996, 
for the award of a total disability rating (100 percent) 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from January to December 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on March 15, 2000, at which 
time the appellant offered testimony with respect to the 
issue on appeal.  A transcript of that hearing has been 
associated with the appellant's claims folder.

The only issue on appeal that has been perfected for 
appellate review of the Board is the one listed on the title 
page.  The appellant's notices of disagreement filed in 
response to rating decisions issued in April 1996 (proposed 
reduction of rating for depressive neurosis with regional 
enteritis) and in April 1997 (denial of total rating based on 
individual unemployability) were effectively rendered moot by 
the Hearing Officer's rating decision of July 1997 and the 
rating decision on appeal of September 1997 that granted the 
total rating based on individual unemployability.  An appeal 
challenging the effective date was perfected as to the 
September 1997 rating decision, and that issue will be 
addressed by the Board at this time.  The Hearing Officer's 
decision of July 1997 did not implement the rating reduction 
proposed by the April 1996 rating decision; rather, the 
Hearing Officer, relying on the examination findings made on 
an April 1996 VA examination, recharacterized the appellant's 
service-connected disability and assigned separate 
evaluations for depressive neurosis (30 percent) and regional 
enteritis (50 percent) and increased the combined disability 
rating in the process (from 50 to 70 percent), effective from 
April 26, 1996.  Hence, as the former rating of 50 percent 
for the single disability (depressive neurosis with regional 
enteritis) was effective through April 25, 1996, there was no 
actual reduction in the total amount of compensation payable 
that would give rise to a rating reduction issue.  VAOPGCPREC 
71-91, 57 Fed. Reg. 2316 (1992) (where evaluation of a 
specific disability is reduced but the amount of compensation 
is not reduced because of a simultaneous increase in the 
evaluation of one or more other disabilities, 38 C.F.R. 
§ 3.105(e) is not applicable).

The appellant has, however, filed a notice of disagreement in 
response to the RO's February 1999 rating decision that 
denied his claim seeking an earlier effective date for the 
award of the total rating based on individual unemployability 
on an alternative theory of entitlement, specifically, on the 
basis of clear and unmistakable error in prior rating 
decisions (he essentially alleges that prior rating decisions 
failed to adjudicate informally-raised claims for the total 
rating based on individual unemployability).  Testimony on 
this issue was offered during the March 2000 hearing, but 
since the issue is not properly before the Board, and 
requires additional development, it will be the subject of 
the remand immediately following this decision.


FINDINGS OF FACT

1.  The date of receipt of the appellant's claim (VA Form 21-
8940) seeking increased disability compensation on the basis 
of individual unemployability was January 17, 1997.

2.  The RO issued a rating decision in September 1997 which 
awarded a total disability rating on the basis of individual 
unemployability effective from April 26, 1996, the date of 
receipt of VA compensation examination reports that evaluated 
the appellant's service-connected depressive neurosis and 
regional enteritis disabilities.

3.  The evidence of record does not demonstrate an increase 
in the appellant's service-connected disabilities sufficient 
to establish individual unemployability within the remainder 
of the one year period from the date of receipt of the 
January 1997 claim prior to the currently assigned effective 
date of April 26, 1996.

4.  There is no evidence showing that any communication or 
action from the appellant, his representative or a Member of 
Congress, or some other person acting as his friend was 
submitted before January 17, 1997, that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
for a total disability rating on the basis of individual 
unemployability due to service-connected disabilities.

5.  Prior to the RO's receipt of the VA compensation 
examination reports on April 26, 1996, there is no evidence 
that a report of examination or hospitalization was received 
by VA within the remainder of the one year period from the 
date of receipt of the January 1997 claim that could 
reasonably be interpreted as reflecting an intent to file an 
informal claim for a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


CONCLUSION OF LAW

The award of increased disability compensation benefits on 
the basis of individual unemployability due to the 
appellant's service-connected disabilities prior to April 26, 
1996, is not warranted.  38 U.S.C.A. §§ 1155, 5110(a) and 
(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2) and (q)(1)(i) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, U. S. Code, provides otherwise by stating that 
"[t]he effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  
Section 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, implement sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as 
provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim 
or date entitlement arose, whichever is 
later.

(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the U. 
S. Court of Appeals for Veterans Claims (the Court) held that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  In a subsequent 
decision, the Court held that the term "increase" under 38 
U.S.C.A. § 5110(b)(2) means increase to the next disability 
level; hence, "any ascertainable" increase, no matter how 
marginal, will not suffice to establish an earlier effective 
date under section 5110(b)(2).  Hazan v. Gober, 10 Vet. App. 
511, 519-20 (1997).

As a result of the Harper decision, two questions regarding 
the applicable effective date for a claim for increased 
rating were recently addressed by VA's General Counsel in a 
precedent opinion issued in September 1998.  See VAOPGCPREC 
12-98, 63 Fed. Reg. 56704 (1998).

The first question concerned the appropriate effective date 
for an award of increased disability compensation pursuant to 
38 C.F.R. § 3.400(o)(2) where a veteran filed a claim for an 
increased rating alleging an increase in disability within 
the one year prior to VA's receipt of the claim and a 
subsequent VA examination substantiates the increase in 
disability.  In this situation, the General Counsel held that 
when a veteran submits a claim alleging an increase in 
disability within the one year prior to receipt of the claim 
and medical evidence substantiates the increased disability, 
the effective date of an award of increased disability 
compensation must be determined based upon the facts of the 
particular case.  VAOPGCPREC 12-98 at para. 5.  With respect 
to this holding, the General Counsel noted that the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  Id. at 
para. 2 (emphasis added).  Thus, the General Counsel stated 
that the effective date of an increased rating would be the 
date of claim only if the claim was not received within the 
year following the increase in disability, as explained in 
Harper, supra.  Id. at para. 2 (emphasis added).

The Board will first address the matter of the "date of 
claim" as that term is germane to this procedurally complex 
case.  For the reasons set forth below, the Board finds that 
the effective date issue presently on appeal stems from the 
appellant's prosecution of a claim seeking a total disability 
rating on the basis of individual unemployability received by 
VA on January 17, 1997.  See Veteran's Application for 
Increased Compensation Based on Unemployability, VA Form 21-
8940 (signed by appellant on Jan. 14, 1997).

As noted in the INTRODUCTION, prior to receipt of the January 
1997 claim, the appellant's appeal of a rating reduction 
issue proposed in an April 1996 rating decision was 
terminated with the issuance of a decision by the RO's 
Hearing Officer in July 1997.  In that decision, the Hearing 
Officer recharacterized the appellant's service-connected 
depressive neurosis with regional enteritis disability, then 
rated 50 percent disabling, by assigning separate evaluations 
for the depressive neurosis (30 percent) and regional 
enteritis (50 percent), which had the effect of increasing 
his combined disability rating from 50 to 70 percent.  The 
Hearing Officer made this award effective from April 26, 
1996, the date of receipt of the reports of VA compensation 
examinations that had evaluated each of these disabilities.

The appellant's January 1997 claim for the total disability 
rating on the basis of individual unemployability was 
initially denied by the RO in an April 1997 rating decision, 
but following further development of this claim as a result 
of his appeal of this rating decision, the RO issued a rating 
decision in September 1997 which granted the total rating on 
the basis of individual unemployability.  This had the effect 
of increasing his disability compensation from 70 to 100 
percent, and no rating reduction issue arose because the RO 
made the grant of the total rating effective from April 26, 
1996.

The appellant alleges that the 100 percent rating awarded for 
his disabilities on the basis of individual unemployability 
should have been made effective earlier as he was unemployed 
due to these disabilities long before April 1996.  While the 
record corroborates his claim that he was factually 
unemployed prior to April 1996, see Statement of Social 
Security Earnings, dated March 15, 2000, under the applicable 
law and regulations for effective dates as interpreted by the 
holdings in Harper and VAOPGCPREC 12-98, he can only 
establish an effective date earlier than what the RO has 
presently assigned - April 26, 1996 - if the evidence 
supports a finding that an ascertainable increase in his 
disabilities sufficient to establish a total disability 
rating on the basis of individual unemployability, see 38 
C.F.R. § 4.16, occurred within the remainder of the one year 
period prior to receipt of this claim for such benefits, on 
or about January 17, 1996, absent proof that an informal 
claim for the total rating was filed earlier under 38 C.F.R. 
§§ 3.155 or 3.157.  The Board finds that a preponderance of 
the evidence is clearly against such a finding.

In this case, the medical evidence reflects that the 
appellant was examined by VA for compensation purposes in 
April 1996, at which time it was established that he had 
separate disabilities involving his mental state (depressive 
neurosis) and digestive system (regional enteritis).  This 
examination was a routine examination scheduled to evaluate 
his disability as opposed to one scheduled in connection with 
a claim filed for increased compensation.  Review of the 
record shows that the appellant previously filed a claim 
seeking an increased rating for his disability in March 1994.  
That claim was denied by a rating decision in August 1994.  
The appellant did not appeal this decision.  As noted above, 
the RO initially proposed a rating reduction by rating 
decision in April 1996 upon receipt of the aforementioned VA 
examination reports on April 26, 1996.  However, the rating 
reduction was never implemented as the Hearing Officer 
awarded separate evaluations for the depressive neurosis (30 
percent) and regional enteritis (50 percent) by decision in 
July 1997.  The Hearing Officer assigned an effective date 
for these awards of April 26, 1996, based on the RO's receipt 
of the VA compensation examinations.  The claim for the total 
rating based on individual unemployability (VA Form 21-8940) 
was received on January 17, 1997.  This claim was 
subsequently granted by rating decision in September 1997, 
and the 100 percent rating was made effective from the same 
date, April 26, 1996.  However, prior to the April 1996 VA 
examinations and within the remainder of the one year period 
from the date of receipt of the appellant's VA Form 21-8940, 
on or about January 17, 1996, there is no evidence of medical 
treatment for his disabilities.  Moreover, there are no 
statements from the appellant or other interested party or 
other non-medical evidence that was received between January 
and April 1996 that could be construed as either a formal or 
informal claim for the total rating based on individual 
unemployability.  Hence, it appears that in reviewing the 
evidence, the RO liberally accorded the appellant the benefit 
of the doubt by construing the April 1996 VA examination 
reports as an informal claim for the total rating under 
38 C.F.R. § 3.157 and awarded the effective date from the 
receipt of those reports.  Accordingly, the evidence dated in 
this period (January to April 1996) would not support 
increased ratings for any of his disabilities or show either 
a formal or informal intent to file for a total rating based 
on individual unemployability, and therefore, benefits would 
not be authorized prior to the date of receipt of the 
informal claim, which was April 26, 1996, the date the RO 
received the VA compensation examination reports.

In view of the foregoing, there is no legal basis to award an 
earlier effective date pursuant to 38 C.F.R. § 3.400(o)(2).  
The appellant's contentions and hearing testimony have been 
considered; however, the Board must rely on the findings of 
record and the applicable legal criteria.  In this case, 
there is no evidence which would be sufficient to award 
increased disability compensation under 38 C.F.R. § 4.16 
prior to April 26, 1996.

The second question considered by the General Counsel in 
VAOPGCPREC 12-98 involved the application of section 
3.400(q)(1)(i) of title 38, Code of Federal Regulations, 
which states that, when new and material evidence, other than 
service department records, is received within the appeal 
period or prior to an appellate decision, the "effective 
date will be as though the former decision had not been 
rendered."  Id. at para. 6.  Regarding this question, the 
General Counsel held (1) if a rating agency or other agency 
of original jurisdiction issues a decision denying a claim 
for increased rating, new and material evidence would be 
required to reopen such a decision within the one-year appeal 
period, and section 3.400(q)(1)(i) would govern the 
determination of the effective date for the increased rating, 
and if so (2) the plain language of 38 C.F.R. 
§ 3.400(q)(1)(i) supports the conclusion that the effective 
date for an increased rating based upon new and material 
evidence submitted during the appeal period or prior to an 
appellate decision is the date of claim or the date on which 
the evidence shows entitlement, whichever is later.  Id. at 
paras. 9 & 12.  Thus, if section 3.400(q)(1)(i) is for 
application in the case, the former decision regarding the 
claim for increased rating is a nullity, and the claim must 
be regarded as an original claim.  Id.  The statutory 
provision and regulations governing the effective date of an 
original claim for increased rating, 38 U.S.C. § 5110(a) and 
38 C.F.R. § 3.400, must be applied.  Id.

The situation described above in the preceding paragraph is 
applicable to the facts in this case, however, the result is 
the same regarding entitlement to an earlier effective date.  
The appellant filed a claim seeking increased compensation on 
the basis of individual unemployability in January 1997.  The 
claim was initially denied in April 1997, but pursuant to 38 
C.F.R. § 3.400(q)(1)(i) as interpreted in VAOPGCPREC 12-98, 
the RO's subsequent grant of increased compensation on such 
grounds in September 1997 nullified the prior denial of the 
claim to the extent that he was not awarded the 100 percent 
rating; thus, requiring consideration of the statutory 
provision and regulations governing the effective date of an 
original claim for an increased rating, 38 U.S.C. § 5110(a) 
and 38 C.F.R. § 3.400(o).

As fully discussed above, however, these legal criteria 
provide no basis to award an effective date earlier than 
April 26, 1996.  Section 3.400(q)(1)(i) contemplates a 
situation where an effective date is assigned the date of 
claim or when entitlement arose, whichever is later.  In this 
case, the RO granted a greater benefit under section 
3.400(o)(2) by assigning an effective date from what it 
considered to be the date of receipt of the informal claim 
for the total rating, the April 1996 VA examination reports.  
Hence, no greater benefit could be granted by application of 
38 C.F.R. § 3.400(q)(1)(i) to the facts in this case.

As alluded to above, 38 C.F.R. § 3.155 is not for application 
in this case because there is no evidence that any prior 
communication or action from either the appellant, his 
representative or a Member of Congress or some other person 
acting as his friend was submitted that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
for a total disability rating on the basis of individual 
unemployability due to service-connected disabilities.  
Moreover, prior to the RO's receipt of the VA compensation 
examination reports on April 26, 1996, there is no evidence 
that a report of examination or hospitalization was received 
by VA within the remainder of the one year period from the 
date of receipt of the January 1997 claim that could 
reasonably be interpreted as reflecting an intent to file an 
informal claim for a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.

Having found the preponderance of the evidence to be against 
entitlement to increased disability compensation on the basis 
of a total rating due to individual unemployability earlier 
than April 26, 1996, it follows that the negative evidence is 
not in such a state of equipoise with the positive evidence 
as to otherwise allow the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an effective date earlier than April 26, 1996, 
for the award of a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities is denied.


REMAND

As noted above in the INTRODUCTION, the appellant filed a 
timely notice of disagreement in response to the RO's 
February 1999 rating decision that denied his claim seeking 
an earlier effective date for the award of the total rating 
on the basis of clear and unmistakable error in prior rating 
decisions.  He essentially alleges that prior rating 
decisions failed to adjudicate informally-raised claims for 
the total rating based on individual unemployability.  The RO 
has not issued a statement of the case on this issue.  The 
Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the appellant and his 
representative addressing the issue of 
an earlier effective date for the award 
of the total rating on the basis of 
clear and unmistakable error in prior 
rating decisions.  If the decision on 
this claim remains adverse to the 
appellant and, after he has been given 
the opportunity to respond thereto, to 
include timely perfecting an appeal on 
this issue, the claims file should be 
returned to the Board for further 
appellate decision, if in order.

However, the issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



